Second, Stately contends that the district court erred by
                        denying his motion to modify sentence. The district court denied Stately's
                        motion on the grounds that his claims fell outside the scope of those
                        permissible in such a motion. We agree because Stately did not allege
                        that the district court sentenced him based upon mistaken assumptions
                        regarding his criminal record that worked to his extreme detriment.    See
                        Edwards v. State,     112 Nev. 704, 708, 918 P.2d 321, 324 (1996).
                        Accordingly, we
                                    ORDER the judgment of the district court AFFIRMED.



                                                                               \         J.
                                                            Hardest 42-4-t



                                                            Douglas




                        cc:   Hon. Elliott A. Sattler, District Judge
                              David Kalo Neidert
                              Attorney General/Carson City
                              Washoe County District Attorney
                              Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                              2
CJ) 1947A    we

              E,TIOSt